Welcome
Voting time is being suspended very briefly while we receive the Lebanese parliamentary delegation, which is observing our work and to which we of course extend a warm welcome.
The delegation from the Lebanese Parliament, led by Boutros Harb, is visiting the European Parliament in the context of our interparliamentary meetings. Allow me to emphasise the importance which we attach to this visit, after the difficult years Lebanon has experienced, with a civil war that lasted 15 years, followed by occupation and more recently the war that raged during the summer of 2006 and the paralysis of its State institutions. We are particularly pleased to receive the delegation at a time when the political situation in Lebanon, but also in the region as a whole, has improved considerably, particularly following the Doha Agreement and the election of the President of the Republic.
We hope that, with the new electoral law being put to the vote within the next few days, the legislative elections scheduled for next year will take place under the best of circumstances and will give fresh impetus to Lebanese democracy, which the European Parliament fully supports. On behalf of the European Parliament, therefore, I should like to welcome the members of the delegation, in the hope that the discussions in which they take part at the European Parliament will be extremely fruitful. I thank the delegation once again.